Citation Nr: 1431177	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, January 1971 to May 1974, and January 1976 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his hypertension was either caused or aggravated by the service-connected diabetes mellitus.  The opinions of record are insufficient to decide the claim.  In this regard, the August 2008 opinion by a VA physician is not accompanied by any rationale.  Similarly, the January 2010 VA examiner did not provide a rationale as to why the Veteran's hypertension was not aggravated by his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the January 2010 VA examiner for a supplemental opinion regarding the etiology of Veteran's hypertension.  If the examiner is not available, the claims file should be given to another physician who can decide whether or not another examination is needed to offer an opinion.  

The physician must opine whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) aggravated by his diabetes mellitus.  The physician is advised that service connection has been established for chronic kidney disease secondary to diabetes mellitus.

The physician must provide an explanation of the rationale used for forming the opinion.

2.  Ensure the examination report is complete and in compliance with the previous directive.  If the report is deficient, return it to the physician for corrective action.

3.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and her attorney a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



